Citation Nr: 1610837	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2015, an in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that granted service connection for PTSD and assigned an initial 10 percent disability rating, effective July 20, 2010, the date of the Veteran's claim for service connection.  The Veteran filed a notice of disagreement (NOD) with the November 2010 rating in December 2010.  In March 2012 the RO issued a statement of the case (SOC), and the Veteran filed his substantive appeal in May 2012.

In a September 2015 rating decision, the RO assigned a higher initial 30 percent rating effective September 16, 2015, for the Veteran's service-connected PTSD.  As the initial ratings assigned to the Veteran's service-connected PTSD are not the maximum ratings available for this disability, this claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  Also during the hearing, the Veteran was given a period of 30 days in order to submit additional evidence.  Indeed, during the hearing, the Veteran indicated that there were relevant outstanding private treatment records; however, no additional evidence has been received. 

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.





FINDING OF FACT

Since the July 2010 grant of service connection and throughout the entire appeal period, the Veteran's psychiatric symptoms included chronic sleep impairment, suspiciousness, nightmares, difficulty concentrating with mildly impaired memory and irritability; collectively, these symptoms are of the type and extent, frequency, or severity (as appropriate) that suggest no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for PTSD are met for the entire period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appealed the initially assigned rating for his service-connected PTSD.   Notice is not required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the November 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

All relevant treatment records have been obtained and associated with the claims file.  The Veteran underwent VA examinations in September 2010, and September 2015.  The results have been included in the claims file.  The examinations involved an accurate summary of the history, a thorough clinical examination in compliance with regulations and protocols, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2016 hearing, the VLJ identified the issue currently on appeal and the hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony with regard to his PTSD symptomatology.  Moreover, the Veteran identified relevant outstanding private treatment records and the VLJ granted an additional 30 days, as requested by the Veteran and his representative, in order for the records to be submitted.  As noted, no additional evidence has been received.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed by the undersigned VLJ and the Veteran.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim herein decided based on the current record.

Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.

II.  Analysis

The Veteran seeks higher initial ratings for his service-connected PTSD.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For claims pending before the Board prior to August 14, 2014 (even if in a remand status), VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

In July 2010, the Veteran submitted a claim for PTSD.  As noted, a November 2010 rating decision granted entitlement to service connection for PTSD and assigned a 10 percent rating.  The Veteran disagreed with the initial rating assigned.  In a September 2015 rating decision, the RO assigned a 30 percent rating, effective September 16, 2015.  In this case, the Board finds that, resolving all reasonable doubt in the Veteran's favor, throughout the entire period covered by this appeal, an initial 30 percent rating, but not higher, for PTSD is warranted.

During an August 2010 VA mental health management session, the Veteran reported experiencing hypervigilance, nightmares, insomnia with frequent awakening, irritability at times, and a startle reaction when a car backfires.  The Veteran denied depression, his appetite and energy were good.  He indicated that his concentration was fair as he believes he easily becomes distracted.  He denied both suicidal and homicidal ideation.  The examiner indicated that the Veteran continues with his medication.

The Veteran was provided an initial VA C&P examination for PTSD in September 2010.  At that time, he reported experiencing road rage, yelling at his children, irritability, and sleep difficulties.  Relevant to sleeping problems, the Veteran reported that although he does not have any trouble falling asleep, he will sleep for two or three hours, then wake up sweating and then is unable to return to sleep due to racing thoughts.  He does not recall any specific nightmares.  He denied a history of violent behavior and suicide attempts.  The Veteran reported that since the onset of his mental health disability there has not been any major social function changes.  He indicated that he has been working for the past 4 years as a part-time employee at Gander Mountain in the gun department and that his relationship with his supervisor and co-workers was okay.  He reported that he has not lost any time from work.

Mental status examination revealed, the Veteran was a reliable historian.  Orientation was within normal limits.  His appearance and hygiene were appropriate.  His behavior was appropriate.  He was able to maintain good eye contact during the examination.  The Veteran's affect and mood, communication, and speech were all normal.  The examiner noted that the Veteran had impaired attention and/or focus.  Indeed, he noted that the Veteran loses his focus on tasks and does not complete them.  The Veteran denied panic attacks, however he did display signs of suspiciousness as he always thinks somebody is out there trying to do harm to him.  He also voiced his concerns about the current terrorist activity.  The Veteran denied experiencing any delusions or hallucinations, and the examiner indicated that such were not observed during the examination.  The Veteran's thought processes were appropriate and he was able to understand directions.  He did not display slowness of thought or appeared to be confused.  His judgment was not impaired.  His abstract thinking was normal.  The examiner noted that the Veteran's memory was mildly impaired, in that he forgets names, directions, and recent events.  There was no cognitive impairment.  And, suicidal and homicidal ideation was absent.  The examiner indicated that the Veteran displayed a good mood throughout the interview, with no appearance of depression or anxiety.  PTSD was diagnosed and a GAF score of 80 was assigned.  

The examiner concluded that The Veteran is competent.  He indicated that mentally, the Veteran does not have difficulty performing activities of daily living.  The examiner indicated that the best description of the Veteran's current psychiatric impairment was that his psychiatric symptoms were controlled by continuous medication.  He indicated that the Veteran has no difficulty understanding commands.  The examiner noted that the Veteran does not appear to pose any threat of danger or injury to self or others.  The examiner noted that other than the sleep disturbance and irritability with outburst of impatient anger, the Veteran exhibits no functional impediments because of his PTSD.

Outpatient treatment records dated from October 2010 to September 2015 from the Denver VA Medical Center, show the Veteran has continued medication treatment for his psychiatric condition.  

During a February 22, 2012 VA mental health medication management session, the Veteran indicated that he continues to experience sleep problems.  Indeed, he reported experiencing nightmares and waking up in a cold sweat at times.  Mental status examination revealed the Veteran's grooming and hygiene were good.  He was pleasant and cooperative.  His speech was normal.  His mood was euthymic.  His affect was non-labile, mood congruent, well-related, and stable.  His thought process was logical.  He denied both suicidal and homicidal ideation.  His insight and judgment were grossly intact.  The examiner indicated that the Veteran remains on medications.  He noted that the Veteran was enjoying his adult children and grandchildren.  The Veteran indicated that he was active with woodworking and that he was currently in the process of making bookshelves for his daughter.  He also stated that he was active with his Veteran's groups.  The examiner noted that based on the examination he was not a threat to self or others.  PTSD was diagnosed and a GAF score of 68 was assigned.

In a June 2013 letter, the Veteran's private psychotherapist, L.L.E., indicated that much of the Veteran's rage has subsided since he has retired; however, his suspiciousness and hypervigilance have endured.  The provider indicated that the Veteran experiences considerable anxiety when someone is walking behind him; as well as with loud noises.  It was noted that the Veteran continues to experience nightmares about one to four times per week from which he awakens in a cold sweat with his heart racing.  The provider indicated that the Veteran sitting with his back to the wall and near an exit is the only way to calm his anxiety in public places, like a restaurant or church.  The provider indicated that the Veteran's PTSD symptoms are chronic and are likely to continue.

The Veteran was afforded an additional VA examination in September 2015.  The examiner noted that the Veteran displayed PTSD as well as depressive disorder.  The Veteran exhibited depressed mood, anhedonia due to depressive disorder; and nightmares, avoidance, anger, irritability, exaggerated startle response, and concentration problems were attributed to PTSD.  The examiner indicated that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation; and indicated that it was not possible to differentiate the symptoms with regards to occupational and social impairment, as the effects of the diagnoses overlap.  Relevant to his activities of daily living, the Veteran reported that he arises variously since he has retired.  He described continued problems with sleeping.  He stated that after he eats breakfast, he then spends time in his "man cave" working with wood or metal.  The Veteran indicated that he does assists with some household chores such as cleaning and laundry and on Saturday will assist with difficult housework.  He reported that he is able to manage his own money successfully.  The Veteran reported that he has contemplated learning to fly fish for relaxation.  The examiner indicated that all symptoms that actively apply to the Veteran's diagnoses were depressed mood, anxiety, suspiciousness, chronic sleep impairment, and a flattened affect.

Mental status examination revealed the Veteran was alert and oriented.  He was casually, but neatly dressed and groomed.  His hygiene was good.  He was open and frank in the interview with good eye contact.  He was compliant, cooperative and generally engaged and attentive.  The examiner noted that the Veteran reacted calmly to failure.  His mood appeared clearly depressed with an undercurrent of nervous energy and tension.  His affect was blunted but appropriate.  The Veteran's thinking was clear and logical with no signs of psychotic processes or thought disorder.  The Veteran denied auditory and visual hallucinations.  The Veteran's speech was noted to be somewhat stiff in his manner, but otherwise unremarkable in rate, volume, or fluency.  The examiner noted that the Veteran has not experienced any significant trauma since service discharge, and there has not been a worsening of his condition, but neither has there been remissions during the past year.  The examiner indicated that the Veteran's symptoms are continuous.

The examiner noted that the Veteran's thought processes and communication are not markedly impaired, but that he is very suspicious, somewhat paranoid and feels threatened inappropriately.  The examiner noted that the Veteran's social functioning is impaired, as he tends to isolate himself, is anxious in public places, and has few social activities.  The examiner indicated the Veteran's employment has been impaired, in that were it not for his outstanding technical skills he clearly would have been fired.

During the January 2016 hearing, the Veteran testified that his symptoms have been continuous.  Indeed, he testified that that he has continuously experienced chronic sleep issues, anxiety, suspiciousness, irritability (road rage).  See pages 17-18, Hearing Transcript.  The Veteran indicated that he retired in 2009 and that his PTSD symptoms have not worsened since retirement.  See page 20, Hearing Transcript.  He also indicated that he has not tried to seek employment since he retired and is not interested as he takes care of his granddaughters.  See page 27, Hearing Transcript.
At the outset, the Board observes that the Veteran has described continuous PTSD symptomatology during the appeal period.  The lay and medical evidence is consistent with the Veteran's description of disability.  Furthermore, the record reflects additional diagnoses of depressive disorder.  For purposes of this decision, the Board attributes all current psychiatric symptoms and impairment as attributable to service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial 30 percent rating, but no higher, is warranted for the entire appeal time period.  In this respect, collectively the credible lay and medical evidence demonstrates that the Veteran's service-connected PTSD has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and inability to perform tasks due to chronic sleep impairment, suspiciousness, and mild memory loss.  Indeed, during the September 2010 VA examination, the examiner indicated that the Veteran displayed chronic sleep impairment as he had frequent nightmares and would awake in a cold sweat, suspiciousness, in that he always thought someone was out to do him harm, and mild memory loss, in that he would forget some names, directions, and recent events.

While such symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran was generally able to function satisfactorily with routine behavior, self-care, and normal conversation.  Indeed, he has consistently been shown to be neatly dressed, appropriately groomed, good hygiene, and his thoughts and speech were normal with good eye contact.  Collectively, these symptoms (i.e., chronic sleep impairment, suspiciousness, and mild memory loss) are of the type, extent, severity and/or frequency, as appropriate, indicative of the level of impairment warranting a 30 percent, but no higher, rating.  

Further, the assigned GAF scores during the appeal period vary but are generally consistent with no more than the level of impairment contemplated in a 30 percent rating.  In this regard, the Board notes that the Veteran was assigned GAF scores of 80 in September 2010 and 68 in February 2012.  As noted, under DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  In this regard, the Board finds these scores probative and consistent with a 30 percent rating.  

The Board finds that at no point during the appeal period has the Veteran's PTSD symptoms and resulting impairment meet, or more nearly approximate, the level of impairment contemplated in the next higher, 50 percent rating.  As indicated, under the rating formula, such a rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

In this regard, while the September 2015 examiner indicated the Veteran displayed a flattened affect, he was able to express feelings.  There is no circumstantial, circumlocutory, or stereotyped speech; rather, it appears as if the Veteran is able to articulate without incident.  There is no evidence of panic attacks occurring more than once a week.  There was also no indication that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; or impaired abstract thinking.

The evidence does reflect disturbances in mood, in the form of anger, irritability, and depressed mood.  Thus, the Veteran's disturbance in mood is an identified symptom listed among those of the type and extent, frequency or severity, as appropriate, for the 50 percent rating.  The Board notes, however, despite such symptomatology, the Veteran has been able to adequately function and there is no indication that such has been shown to produce impairment with reduced reliability and productivity.  Thus, the Board finds that any disturbance in mood does not rise to the level of impairment contemplated in the 50 percent rating.

The Board notes that the Veteran indicated he had difficulty in establishing and maintaining effective work and social relationships.  With regard to the Veteran's social functioning, despite his allegations to the contrary, the evidence reveals that he maintained a relationship with his wife, is active in Veteran's groups, and he is the caretaker for his granddaughters despite his PTSD symptomatology.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include the Veteran's own statements, reveal that he has maintained relationships with his family members and friends. 

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Veteran was able to work at his employment for 40 years despite such symptomology, and in fact, as noted on the September 2015 VA examination that he clearly displayed outstanding technical skills.  And, per his testimony during the January 2016 hearing, he retired from his job in 2009, and is currently the caretaker for his granddaughters while his daughter works.  

The Board further notes that there is no evidence of such symptoms/manifestations as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood-which are examples of the type of symptoms supporting the assignment of a 70 percent rating. In fact, for the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, extent, frequency and/or severity to warrant the assignment of a 70 percent rating.  In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In this regard, the medical evidence does not demonstrate that the Veteran has had occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  Rather, the VA outpatient treatment records and examinations reflect that the Veteran was well dressed and groomed, cooperative, and had organized thoughts. 

The Veteran reported irritability; however, periods of violence are not shown.  Thus, while the Veteran has displayed some symptoms of impaired impulse control in that the evidence reflects that he reports road rage and yelling at his children, impulse control to an extent contemplated for a 70 percent rating has not been shown.  As noted, while the record indicates that the Veteran's mood has been depressed, the Veteran has functioned independently.  To the extent that the Veteran has experienced any social difficulty in establishing and maintaining social relationships, such symptomatology is contemplated in the currently assigned 30 percent rating.  Additionally, as noted, the evidence reveals that the Veteran has maintained a relationship with his wife, is active in Veteran's groups, and is the caretaker for his granddaughters despite his PTSD symptomatology

The Board also points out that none of the enumerated symptoms/manifestations listed in the rating criteria is consistent with the assignment of a 100 percent schedular rating for PTSD since the July 2010 effective date of the award of service connection.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, for the entire period covered by this appeal, the clinical evidence has not demonstrated symptoms/manifestations of PTSD indicative of total occupational and social impairment.

To the extent that the Veteran contends that an initial rating higher than 30 percent is warranted for any period covered by the appeal, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  This determination is multi-factorial, not just predicated on his lay statements and other testimony, but all of the relevant medical and other evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (indicating that in the third and final step of the analysis of evidence (determining competency and credibility being the first two).  The Board must assess the probative value and weight of the evidence in light of the entire record. See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board therefore places more weight on the VA examinations and other psychiatric medical evidence than the Veteran's statements, regarding his symptoms and troubles during the appeal period.

Thus, the Board concludes that for the entire period covered by this appeal, the criteria were not met for a rating in excess of the initial 30 percent assigned.

Additionally, the Board considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the applicable schedular criteria for the PTSD is adequate to rate the disability under consideration at all points pertinent to this appeal.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  For example, the Veteran's symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss are all listed under the 30 percent rating criteria.  The Veteran did not show or complain of any symptoms that are not contemplated under 38 C.F.R. § 4.130.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected PTSD rendered him unemployable.  On the contrary, the record reflects that while the Veteran is no longer employed, he indicated that he left his job because he retired.    Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

An initial 30 percent rating, and no higher, for PTSD for the entire period covered by this appeal is granted.

______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


